Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No16/089,865 filed on 09/28/2018 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 03/29/2016.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 09/28/2018 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

35 USC § 101
Claims 1 meets the following 3-prong analysis and are presumed to invoke 35 U.S.C. 112(f)paragraph. Therefore, these claims are statutory subject matter.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Regarding claim 3; claim 3 is rejected under 35 U.S.C. 101 because the claims is directed to non-statutory subject matter.  Claim 20 recites “a recording medium”.  Under a recent precedential opinion, the scope of the recited “a recording medium” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the recording medium to non-transitory forms.  See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media).  The Examiner respectfully suggests that the claim be amended to either “A non-transitory computer-readable storage 
Claims 1-3 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “a generation unit configured to generate …”, “a reception unit configured to receive …”, “a determination unit configured to receive information …”  and “a determination unit configured to determine …” are directed to an abstract idea as the claims recite mental process.   Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional elements (i.e., A management server comprising a storage unit configured to store operation information of at least one medical suction device).  However, said additional elements are recited at a high-level of generality (i.e., as a server comprising a storing unit performing a generic computer function of storing etc.,) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field.  Claim 1 recites “a storage unit configured to store operation information of at least one medical suction device “. Such that it amounts no more than mere instructions to apply the exception using a generic computer component. Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Regarding claims 2-3, claims 2-3 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a) as being anticipated by US 2012/0272955 to Cool et al. (hereinafter “Cool”).

As per claim 1, Cool discloses a management server (paragraph 0037: “The term "computer" is not intended to be limited to any type of computing device but is intended to be inclusive of all computational devices including, but not limited to, processing devices or processors, personal computers, work stations, servers, clients, portable computers, smartphones, tablets and hand held computers. Further, each computer discussed herein is necessarily an abstraction of a single machine. It is known to those of ordinary skill in the art that the functionality of any single computer may be spread across a number of individual machines. Therefore, a computer, as used herein, can refer both to a single standalone machine or to a number of integrated (e.g., networked) machines which work together to perform the actions. In this way the functionality of a computer may be at a single computer or it may be a network whereby the functions are distributed. Further, the term "software" refers to code objects, logic, or command structures, written in any language and executable in any environment designed to be executed by or on a computer. It should be recognized that software functionality can be hardwired onto a chip or into other hardware while still considering it software within the meaning of this disclosure”) comprising:
a storage unit configured to store operation information of at least one medical suction device (paragraphs 0021, 0023, 0037, 0039-0040, 0042 and 0050: “The database for the system is generally a database where data compiled by the system is stored. In one embodiment, all of the data compiled by the system outside of the stored audio files is stored in the database. Information stored and accessible to the user in the database includes, but is not limited to, operator inputs, historical records (such as records for the suction pump, nebulizer, system start/shutdown and user interface connect/disconnect), patient information, doctor information, nurse information, medication information, supplies information and help information. Third, it may provide a means of communication to and from the real-time controller. Fourth, it provides a mechanism for recording and playing back stored audio files. Finally, in different embodiments, the interface may provide other functionalities which will be described in more detail later in this application which may include patient information, doctor information, nurse information, medication information, supply information and help information.” [Wingdings font/0xE0] pre-set time period or pre-defined threshold level value);
a generation unit configured to generate an operation start determination reference value of the medical suction device based on the operation information (paragraphs 0021, 0023, 0024, 0050 and 0059: “determining the level of noise within an air column to a patient; determining when the level of noise within the air column reaches a certain pre-defined level; triggering the suctioning of the air column for a pre-set period of time when the noise reaches the certain pre-defined level; determining if the noise is still at the certain pre-defined level at the end of the pre-set suctioning time period; and continuing the suctioning of the air column for another pre-set period of time if the noise is still at the certain pre-defined level.”) [Wingdings font/0xE0] triggering/starting the suctioning operation based on preset time/pre-defined threshold);
a reception unit configured to receive information on conditions of a patient from a medical suction device installed at an outside (paragraphs 0022, 0024, 0044-0045 and 0050: “Generally, any microphone or other similar audio monitoring tool which can be mounted to the air column of a patient as described herein to listen to a patient's breathing and other noises in the air column is contemplated as the audio device. In one embodiment, the audio device may be connected to the rest of the system via an audio device input module known to those of ordinary skill in the art, such as the National Instruments NI-9234 Analog Input Module. In one embodiment, this module may be interfaced to the field-programmable gate array processor. However, a method known to those of ordinary skill in the art for connecting the audio device to the rest of the system such that the audio frequencies in the air column received by the audio device may be interpreted by the system is contemplated.”); and
a determination unit configured to determine whether to start an operation of the medical suction device that has transmitted the information on conditions of the patient based on the operation start determination reference value and the information on conditions of the patient (paragraphs 0024, 0040, 0042 and 0044-0045: “determining the level of noise within an air column to a patient; determining when the level of noise within the air column reaches a certain pre-defined level; triggering the suctioning of the air column for a pre-set period of time when the noise reaches the certain pre-defined level; determining if the noise is still at the certain pre-defined level at the end of the pre-set suctioning time period; and continuing the suctioning of the air column for another pre-set period of time if the noise is still at the certain pre-defined level.”).
As per claim 2, Cool discloses a method of managing a medical suction device through a network (FIG. 2 and 5; paragraph 0037), the method comprising:
(a) storing, by a management server (paragraph 0037), operation information of at least one medical suction device in a storage unit provided in the management server (paragraphs 0021, 0023, 0037, 0039-0040, 0042 and 0050: “The database for the system is generally a database where data compiled by the system is stored. In one embodiment, all of the data compiled by the system outside of the stored audio files is stored in the database. Information stored and accessible to the user in the database includes, but is not limited to, operator inputs, historical records (such as records for the suction pump, nebulizer, system start/shutdown and user interface connect/disconnect), patient information, doctor information, nurse information, medication information, supplies information and help information. Third, it may provide a means of communication to and from the real-time controller. Fourth, it provides a mechanism for recording and playing back stored audio files. Finally, in different embodiments, the interface may provide other functionalities which will be described in more detail later in this application which may include patient information, doctor information, nurse information, medication information, supply information and help information.” [Wingdings font/0xE0] pre-set time period or pre-defined threshold level value);
(b) generating, by the management server, an operation start determination reference value of the medical suction device based on the operation information (paragraphs 0021, 0023, 0024, 0050 and 0059: “determining the level of noise within an air column to a patient; determining when the level of noise within the air column reaches a certain pre-defined level; triggering the suctioning of the air column for a pre-set period of time when the noise reaches the certain pre-defined level; determining if the noise is still at the certain pre-defined level at the end of the pre-set suctioning time period; and continuing the suctioning of the air column for another pre-set period of time if the noise is still at the certain pre-defined level.”) [Wingdings font/0xE0] triggering/starting the suctioning operation based on preset time/pre-defined threshold);
(c) receiving, by the management server, information on conditions of a patient from a medical suction device installed at an outside (paragraphs 0022, 0024, 0044-0045 and 0050: “Generally, any microphone or other similar audio monitoring tool which can be mounted to the air column of a patient as described herein to listen to a patient's breathing and other noises in the air column is contemplated as the audio device. In one embodiment, the audio device may be connected to the rest of the system via an audio device input module known to those of ordinary skill in the art, such as the National Instruments NI-9234 Analog Input Module. In one embodiment, this module may be interfaced to the field-programmable gate array processor. However, a method known to those of ordinary skill in the art for connecting the audio device to the rest of the system such that the audio frequencies in the air column received by the audio device may be interpreted by the system is contemplated.”); and
(d) determining, by the management server, whether to start the operation of the medical suction device that has transmitted the information on conditions of the patient based on the operation start determination reference value and the information on conditions of the patient (paragraphs 0024, 0040, 0042 and 0044-0045: “determining the level of noise within an air column to a patient; determining when the level of noise within the air column reaches a certain pre-defined level; triggering the suctioning of the air column for a pre-set period of time when the noise reaches the certain pre-defined level; determining if the noise is still at the certain pre-defined level at the end of the pre-set suctioning time period; and continuing the suctioning of the air column for another pre-set period of time if the noise is still at the certain pre-defined level.”).

As per claim 3, it is medium claim, which recite(s) the same limitations as those of claim 2. Accordingly, claim 3 is rejected for the same reasons as set forth in the rejection of claim 2.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Prior arts:
US 2009/0050154 to Strothmann
[0098] The irregular breathing detect logic 132 may include a system timer 166, an inhale start storage logic 168, a first breathing cycle subtractor 170, a first breathing cycle storage logic 172, a second breathing cycle storage logic 174, a second breathing cycle subtractor 176, a breathing cycle absolute value logic 178, an irregular breathing cycle decision logic 180, a first inhale subtractor 182, a first inhale storage logic 184, a second inhale storage logic 186, a second inhale subtractor 188, an inhale absolute value logic 190, and an irregular inhale decision logic 192. The inhale start storage logic 168, first breathing cycle storage logic 172, second breathing cycle storage logic 174, first inhale storage logic 184, and second inhale storage logic 186 are in operative communication with the Schmitt trigger 163 to receive the breathing cycle signal. The system timer 166 may produce count information that is continuously changing during operation of the PAP device 100 (FIG. 4). The inhale start storage logic 168, first breathing cycle subtractor 170, and first inhale subtractor are in operative communication with the system timer 166 to receive the count information.

US 2016/0144141 to Biswas
[0076] With respect to the detection of capacitive touch or push button (Second Timer Interrupt, FIG. 11A), the process proceeds from step S1 to step S7. If no touch or push is detected, NO at step S7, the process returns to step S1. If a touch or push is detected, YES at step S7, the process proceeds to step S8 in which the pressure sensor 8 is calibrated for zero air flow. Next, at step S9, the system polls accelerometer 9 and/or pressure sensor 8 to detect shaking of the inhaler 18 and position/orientation of the inhaler 18. If the inhaler 18 is not upright, NO at step S10, the process returns to step S9. If the inhaler 18 is upright, YES at step S10, the process continues to step S11, where the detection of shaking of the inhaler 18 is determined. Detection of shaking of the inhaler 18 can be accomplished by the microcontroller 10 by either polling the pressure sensor 8 or by polling the accelerometer 9. If shaking is not detected, NO at step S11, a notification is provided to the user to shake the inhaler 18 at step S12. For example, a “shake inhaler” voice command may be played through feedback speaker 5 or visual cues may be provided through the LED indicator 2. If shaking is detected, YES at step S11, the process continues to step S13 where pressure sensor 8 is polled to calculate inhalation volume/time (duration) through the inhaler device. A timer calculates time spent during inhalation, and it is then used to calculate inhaled volume by integrating flow values over measured time. Next, at step S14, the calculated instantaneous inhalation volume/time is compared to a predetermined threshold. The threshold is the minimum inhalation volume/time to determine whether the user has started inhaling through the inhaler (and may be predetermined based upon data concerning typical inhaler usage). If the inhalation volume/time is greater than the threshold (i.e., inhalation has started), the algorithm proceeds to step S15, where the system provides a notification to the user to dispense medication from the inhaler 18. For example, a “press inhaler” voice command may be played through feedback speaker 5 or visual cues may be provided through the LED indicator 2. At step S16, the calculated air flow is compared to another threshold. This threshold determines if the inhalation by the user has been completed, and may also be predetermined based upon typical inhaler usage. If the air flow is not less than the threshold (the user is still breathing), NO at step S16, then the device continues to record the inhalation and other inhaler usage parameters (force sensor value, air flow, humidity, temperature, etc.). If the air flow is less than the threshold, YES at step S16, the process continues to step S17 where a notification is provided to the user regarding inhaler 18 usage. For example, a “hold breath” voice command may be played through feedback speaker 5 or visual cues may be provided through the LED indicator 2. Next, at step S18, the raw air flow (corresponding to the pressure reading of pressure sensor 8 converted into flow value), force sensor readings, and time-stamp values are stored to the on-board storage 14. Finally, at step S19, the device enters a low power mode. Additionally, a timer also calculates time spent at every step. If any process takes longer time than predetermined values, it is flagged as an error and recorded along with other sensor data. The system moves to low-power state after the error event.

US 2013/0053719 to Wekell
[0030] Referring to FIG. 1, the present application describes a system 100 that includes a device 140 used by a patient 130 that is connected (e.g., wirelessly) to a control system 120. The control system 120 may be connected (e.g., wirelessly) to a healthcare system 105, a support network 110, and the like. The healthcare system 105 includes healthcare professionals, physicians, hospitals, pharmacies, and the like. The support network 110 includes the patient's friends, family, as well as others involved in the patient's care. The patient 130, support network 110, and/or the healthcare system 105 may provide reference information 117 to the control system 120. The reference information 117 may be used to setup or configure the control system 120. By way of a non-limiting example, the reference information 117 may include patient information (e.g., age, height, weight, etc.), patient diagnosis, past asthma attack triggers, weather, pollen count, ozone levels, air pollution, message routing information, and trigger values. The reference information 117 may also include instructions (e.g., patient instructions) associated with the trigger values. Such instructions may include a predetermined prescribed treatment plan (e.g., instructions to increase a dosage or use a particular type of inhaler medication), instructions to perform airflow tests over a given time period, requests for patient symptom information, instructions to contact a healthcare professional, and the like. The reference information 117 may have been provided to a website 115 generated by an optional web server 340 (illustrated in FIG. 3) and forwarded to the control system 120 by the web server 340.

Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193